Citation Nr: 1800797	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  99-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for emphysema with bronchitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to October 1952.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record

These matters were previously before the Board in March 2003, March 2007, and March 2017, where it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  Each of these decisions have been vacated by the Court of Appeals for Veterans Claims (CAVC) and remanded to the Board.  The last Board decision dated March 2017 was subsequently vacated by an October 2017 Joint Motion for Remand (JMR).  Additionally, these matters were remanded for further development in February 2010, December 2015, and October 2016.  The matter has been returned to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Per the October 2017 JMR, "the Board found that VA had 'obtained all relevant medical evidence' to include available VA treatment records.  However, the record does not contain any VA medical treatment records for the period from January 2012 to September 2012." Additionally, the JMR stated that "because additional information about all of Appellant's claimed conditions could be contained in VA treatment records covering the period from January 2012 to September 2012, which do not appear to have been considered by the Board in rendering its decision, remand of all three service-connection claims on appeal is necessary."  Therefore, a remand is necessary to obtain all outstanding records and allow for AOJ consideration.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding and relevant medical records including assisting the Veteran in identifying any medical documents, to include VA records dated from January 2012 to September 2012.

2. Complete any other development found necessary.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 ( 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





